PER CURIAM.
The petition seeking belated appeal is sua sponte treated as one alleging ineffective assistance of appellate counsel, and is granted. Appellate counsel was ineffective in failing to respond to orders of this court and permitting the appeal from judgment and sentence in case number 1D08-3029 to be dismissed. Upon issuance of mandate in this cause, copies of the opinion shall be filed in that appeal and with the clerk of the circuit court. The appeal will be reinstated by separate order. The trial court is directed to appoint competent counsel to represent petitioner in that appeal if he qualifies for such an appointment.
KAHN, LEWIS, and WETHERELL, JJ., concur.